UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7301


DAMON ELLIOTT,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-00209-LO-JFA)


Submitted:   November 17, 2015              Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Damon Elliott seeks to appeal the district court’s order

construing his 28 U.S.C. § 2241 (2012) motion as a successive 28

U.S.C. § 2255 (2012) motion and dismissing it on that basis.                    We

remand    for   consideration       of   whether    reopening     of   the   appeal

period is merited.

      When the United States or its officer or agency is a party,

parties are accorded 60 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App.

P.   4(a)(1)(B),    unless    the    district      court    extends    the   appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).              “[T]he timely filing of a

notice    of    appeal   in     a    civil     case    is     a   jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

February 23, 2015.       Elliott filed his notice of appeal on June

3,   2015. *    Elliott’s     notice     of   appeal   is    clearly    untimely.

However, under Fed. R. App. P. 4(a)(6), the district court may

reopen the time to file an appeal if: (1) the moving party did

      *Because Elliott did not date his notice of appeal, for the
purpose of this appeal, we assume that the date appearing on the
envelope is the earliest date the notice of appeal could have
been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 270
(1988).




                                          2
not receive notice of entry of judgment within 21 days after

entry; (2) the motion is filed within 180 days of entry of

judgment or within 14 days of receiving notice from the court,

whichever is earlier; and (3) no party would be prejudiced.

     In his notice of appeal, Elliott stated that he did not

receive notice of the district court’s order until May 28, 2015,

because he was on a federal writ from February 23, 2015 to May

27, 2015.    Accordingly, we remand for the limited purpose of

permitting   the   district   court   to   determine   whether   Elliott’s

notice of appeal should be construed as a motion to reopen the

appeal period, and if so, whether reopening is merited.               The

record, as supplemented, will then be returned to this court for

further consideration.


                                                                 REMANDED




                                      3